Citation Nr: 1750144	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO. 11-24 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 2003 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran requested a hearing in his August 2011 substantive appeal, and the Board scheduled him for a Travel Board hearing in October 2016. The Veteran failed to appear for the scheduled hearing, however, and his hearing request therefore is considered withdrawn. 38 C.F.R. §20.704 (d) (2016).

The issue of entitlement to service connection for a left eye disorder is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran that further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

Specifically, the Veteran must be afforded a VA examination to determine whether his claimed left eye disorder is related to his active service. The Board notes that the Veteran has submitted medical evidence that he injured his left eye in service on March 4, 2004, resulting in a corneal abrasion. He has reported that he has continued to experience dryness and irritation in the eye ever since the in-service injury. At a May 2008 treatment visit, the Veteran complained of blurry vision in his left eye, although no diagnosis was assigned. However, there is no clear diagnosis of record concerning the Veteran's reported left eye disorder, nor is there medical evidence in the file addressing whether there is a connection between any current left eye disorder and the left eye injury noted in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current left eye disorder. The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. 

The examiner must assign a diagnosis for each left eye disorder found to be present. For each such diagnosis, the examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the disorder began in or is otherwise etiologically linked to service, including as secondary to the Veteran's in-service left eye injury on March 4, 2004.

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements regarding the etiology of his left eye disorder. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


